GAINES, Associate Justice.
Appellee brought this suit against-
appellant, alleging that it is a corporation organized under the laws of the State for charitable purposes, and that he was a member of the body and had been unlawfully expelled. He prayed that he have a writ of mandamus restoring him to membership, and for a judgment for damages-alleged to have resulted from his exclusion. The petition avers that by the laws of the corporation the power of trying and expelling members-is lodged with a committee of five corporators known as the board of trustees, and that he was expelled by the action of that board. Tim grounds upon which the sentence was alleged to be illegal were that no-evidence was introduced upon the trial; that the offense with which.,, plaintiff was charged was one for which that penalty could not be enforced, and the report of the board which contained the order of expulsion was the act of but three of the five members, and that one of the: three was not present at the trial. The petition also contains the following additional averments: “That article 10 of the constitution of the-association provides that the board of trustees of said association shall have power to try and adjudicate all charges against any member when the charges involve suspension or expulsion, and their decision shall invariably be final, without any further action on part of the association,, unless an appeal be taken, which appeal must be made by the member in person against whom the charges are pending. In cases of appeal a two-thirds vote of all the members present shall be necessary to overrule the decision of the board, and all members present shall be required to vote on this question.”
There was an exception to the petition based specifically upon the-grounds that the petition did not show that plaintiff had ever appealed from the finding of the board of trustees, or that he had in any manner been deprived of that privilege. The exception was overruled, and the-ruling is assigned as error.
In Manning v. San Antonio Club, 63 Texas, 166, the writ of mandamus is recognized as the appropriate remedy by which to restore a-member of an incorporated society to his rights and privileges in the association. Caaes may be found which do not accord with this doctrine,, but we think it is supported by the great weight of authority. Medical. Society v. Weathersby, 75 Ala., 248; Otto v. Tailor’s Association, 75 Cal.,, 308; Savannah Cotton Ex. v. Warfield, 54 Ga., 668; The Society, etc.,, v. Commonwealth, 52 Pa. St., 125; The State v. Lipa, 28 Ohio St., 665; Commonwealth v. St. Patrick Society, 2 Binn., 441; Sibley v. Carteret Club, 44 N. J. Law, 295; Green v. African, etc., Society, 2 Sefg. & R., 254.
*555But the writ of mandamus is a remedy of the last resort. It is universally held that if a party has an adequate common law or statutory remedy he can not resort to this writ, and the rule has been repeatedly-announced in this court. Land Commissioner v. Bell, Dallam, 366; Cullem v. Latimer, 4 Texas, 329; Arberry v. Beavers, 6 Texas, 457; Ewing v. Cohen, 63 Texas, 482.
A member of a voluntary association is bound by a sentence of expulsion against him lawfully rendered by a tribunal created in pursuance of its constitution and clothed with that power. The rule also applies at. least to such incorporated societies as are not organized principally for commercial gain. By uniting with the society the member assents to and. accepts the constitution and impliedly binds himself to abide by the decision of such boards as that instrument may provide for the determination of disputes arising within the association. The decisions of these-tribunals, when organized under the constitution and lawfully exercising their powers, though they involve the expulsion of a member, are no more subject to collateral attack for mere error than are the judgments of a. court of law. But if the tribunal act illegally—if it declare a sentence of expulsion for an offense for which that penalty is not provided by the constitution and laws of the association, and if there be no right of appeal within the association reserved for the redress of the injury, the courts will review the proceedings, and if found illegal will treat them as null, and restore the member to his privileges as such. But if there be a right of appeal, should a mandamus be awarded before that remedy has been exhausted? We think not. It seems to us that the rule that this extraordinary remedy will not lie whe'n another adequate remedy exists applies with peculiar force to this class of cases. Members of such associations, having voluntarily constituted tribunals to adjust their differences, should not be permitted to resort to the courts of justice to set-aside the illegal awards of such tribunals as long as there is another body which has power to reverse the sentence and which has not been appealed to. • The presumption is that if plaintiff had appeared before the association at a proper meeting and had taken an appeal from the sentence of the board of trustees, the sentence, if illegal, would have been set aside. At all events, if refused, it would have been soon enough for plaintiff to have appealed to this court for restitution through a writ of mandamus. If his expulsion was illegal, and if the association had refused upon appeal to set it aside, it may be that this court would have granted redress.
We think it matters not that the order of expulsion may have been contrary to law and void, and such as' this court would not hesitate to annul in case there was no appeal within the association. The point is that it was the action of the tribunal created in accordance with the constitution, and the appellee had an adequate remedy by appeal within the society itself. The doctrine is expressly announced and applied in the *556case of the German Church v. The Commonwealth, 3 Barr, 282. See also White v. Bramell, 2 Daly, 329, and Olery v. Brown, 51 How. Pr., 92.
The exception to so much of the petition as sought a mandamus on the ground that the plaintiff did not show that he had exhausted his remedies in the association should have been sustained. The other questions presented are not likely to arise upon a future disposition of the case and need not be considered.
The judgment is reversed and the cause remanded.

Reversed and remanded.

.Delivered March 14, 1890.